DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
In the IDS filed 25 May 2022, Foreign Patent Document #17 has been lined through because no copy of WO 2014-60150 A could be found in the application or any of the parent applications.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Usui et al. (US 2009/0090545 A1).
	Usui et al. is directed to an electroconductive particle placement sheet used as a connection member for connecting electronic components (paragraph 0001).  The particle placement sheet comprises electroconductive particles in an insulating resin sheet wherein the thickness of the insulating resin sheet is smaller than the average particle diameter such that portions of the particles protrude from the insulating resin sheet, portions that are subsequently coated with a layer formed from the same resin as the insulating resin of the insulating resin sheet (paragraphs 0015-0016).  An anisotropic electroconductive film is formed by applying an insulative adhesive layer on at least one side of the particle placement sheet (paragraph 0037).  The anisotropic film may be used to connect electrodes of an IC chip to electrodes of a circuit board to form a connected structure (paragraphs 0039-0040).  In one embodiment, the particles are formed in a single layer with a filling factor of 74% (paragraph 0129).
	The particle placement sheet S of the anisotropic electroconductive film reads on the first connection layer of the instant claims while the insulative adhesive layer 4 reads on the second connection layer.
             
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As can be seen in the above drawing (i.e. Figure 4 of Usui et al.), the boundary between particle placement sheet S and insulative adhesive layer 4 has an undulating shape.  Additionally as shown below, the thickness of the first connection layer in central regions between adjacent particles (t1) is less than the thickness of insulating resin in regions in proximity to the particles (t2).

    PNG
    media_image2.png
    368
    488
    media_image2.png
    Greyscale

	Regarding claims 2, 3 and 6, the insulating resin of the particle placement sheet (i.e. the layer corresponding to the first connection layer of the instant claims) that is in proximity to the particles at the boundary between the particle placement sheet and the insulative adhesive layer (i.e. layer corresponding to the second connection layer of the instant claims) inclines with respect to a plane direction of the anisotropic film and has a convex shape.
                                   
    PNG
    media_image3.png
    452
    906
    media_image3.png
    Greyscale

	Regarding claims 4, 7, and 9, Figures 2-4 all show the conductive particles isolatedly arranged in the particle placement sheet.  Additionally, in the embodiment of Example 1, the particles are described as being in a single layer with a filling factor of 74% (paragraph 0129), indicating to one of ordinary skill in the art that the particles that the particles are isolatedly arranged in the layer.
	Regarding claims 5, 8, 10, and 11, Figure 4 illustrates that the particles protrude into - i.e. dig into - the insulative adhesive layer - i.e. the layer corresponding to the second connection layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 8, 10, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9, 13, and 16 of U.S. Patent No. 10,272,598 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-3, 5, 6, 8, 10, 13, and 14 represent a genus of which the inventions described by claims 6, 9, 13, and 16 of U.S. Patent No. 10,272,598 B2 are species since claims 6, 9, 13, and 16 of U.S. Patent No. 10,272,598 B2 limit the melt viscosities of the connection layers while the instant claims are open to any connection layers having any melt viscosity.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,404,391 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-12 represent a genus of which the inventions described by claims 1-11 of U.S. Patent No. 11,404,391 B2 are species since the film recited in claims 1-11 of U.S. Patent No. 11,404,391 B2 is required to have thicknesses t1 and t2 satisfy the relationship 0.1·t2<t1<0.9·t2 while t1 and t2 of the instant invention are open to other values provided that t1 is less than t2, such as t1=0.05·t2.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
	Additionally, while the preambles of the instant claims and those of claims 1-11 of U.S. Patent No. 11,404,391 B2 are different, the preambles represent statements of purpose or use since the bodies of the claims fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,404,391 B2 in view of Usui et al. (US 2009/0090545 A1).
	Claim 1 of U.S. Patent No. 11,404,391 B2 except for the presence of electronic components connected to the connective layers and a nominal connecting method.
	Usui et al. is directed to an anisotropic film may be used to connect electrodes of an IC chip to electrodes of a circuit board to form a connected structure (paragraphs 0039-0040).
	It would have been obvious to one of ordinary skill in the art to connect electronic components to the connection layers recited in claim 1 of U.S. Patent No. 11,404,391 B2 since that is the intended function of the claimed connection layers.  Additionally, method claim 14 is included in this rejection because it is merely a nominal method that recites no substantive method steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787